   Case 2:19-cr-00029-PLM ECF No. 52 filed 06/23/20 PageID.174 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           NORTHERN DIVISION

UNITED STATES OF AMERICA,                    Case No. 2:19-cv-29.

                   Plaintiff,                Hon. Paul L. Maloney
      v.                                     U.S. District Judge


WAYNE JOHN SWARTZ III,

                   Defendant.
                                         /

                     REPORT AND RECOMMENDATION

      Pursuant to W.D. Mich. LCrR 11.1, I conducted a plea hearing in this case on

June 23, 2020, after receiving the written consent of defendant and all counsel. At

the hearing, Defendant Wayne John Swartz III entered a plea of guilty to Count 1, of

the Indictment, which charges him with conspiracy to distribute and possess with

intent to distribute methamphetamine in violation of 21 § 846, 21 § 841(a)(1), 21 §

841(b)(1)(A)(viii), in exchange for the promises made by the Government in the

written plea agreement.

      On the basis of the record made at the hearing, I find:

      1.    that Defendant is fully capable and competent to enter an informed plea;

      2.    that the plea is made knowingly and with full understanding of each of the
            rights waived by Defendant;

      3.    that Defendant's guilty plea is made voluntarily and free from any force,
            threats, or promises, apart from the promises in the plea agreement;

      4.    that the Defendant understands the nature of the charge and penalties
            provided by law; and
   Case 2:19-cr-00029-PLM ECF No. 52 filed 06/23/20 PageID.175 Page 2 of 2



        5.       that the plea has a sufficient basis in fact.

        I therefore recommend that Defendant's plea of guilty be accepted, that the

court adjudicate Defendant guilty, and that the written plea agreement be considered

for acceptance at the time of sentencing.

        Acceptance of the plea, adjudication of guilt, acceptance of the plea agreement,

and imposition of sentence are specifically reserved for the district judge.



Date:        June 23, 2020             /s/ Maarten Vermaat
                                     MAARTEN VERMAAT
                                     UNITED STATES MAGISTRATE JUDGE




                                   NOTICE TO PARTIES

      You have the right to de novo review of the foregoing findings by the district
judge. Any application for review must be in writing, must specify the portions of the
findings or proceedings objected to, and must be filed and served no later than
fourteen days after the plea hearing. See W.D. Mich. LCrR 11.1
